Exhibit 10.1
EXECUTION COPY
 
Amendment No. 10 to Receivables Purchase Agreement
 


 
AMENDMENT AGREEMENT (this “Amendment”) dated as of September 28, 2012 among
Lexmark Receivables Corporation (the “Seller”), Gotham Funding Corporation
(“Gotham”), as an Investor, Fifth Third Bank (“Fifth Third”), as an Investor
Agent and a Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
(“BTM”) (formerly known as The Bank of Tokyo-Mitsubishi Ltd., New York Branch),
as Program Agent (the “Program Agent”), an Investor Agent and a Bank, and
Lexmark International, Inc. (“Lexmark”), as Collection Agent and Originator.
 
Preliminary Statements.
 
(1)            The Seller, Gotham, BTM, Fifth Third and Lexmark are parties to
an Amended and Restated Receivables Purchase Agreement dated as of October 8,
2004 (as amended, restated, modified or supplemented from time to time, the
“Agreement”; capitalized terms not otherwise defined herein shall have the
meanings attributed to them in the Agreement) pursuant to which, and subject to
and upon the terms and conditions of which, the Seller has sold and may in the
future sell Receivable Interests to the Investors and/or the Banks thereunder
prior to the occurrence of the Facility Termination Date or the Commitment
Termination Date, as applicable.
 
(2)           The parties hereto desire to make certain amendments to the
Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendments.  Upon the effectiveness of this Amendment (except for
clause (v) below, which amendment shall be effective at such time as forth
below), the Agreement is hereby amended as follows:
 
          (i)   The definition of “Applicable Margin” in Section 1.01 is deleted
in its entirety and replaced as follows:
 
“Applicable Margin” means, at any time, a rate per annum equal to the sum of (x)
the rate appearing under the caption “Eurocurrency Spread” for the then
applicable “Pricing Level” in the definition of “Applicable Rate” set forth in
the Credit Facility plus (y) 0.25%.
 
          (ii)   The definition of “Commitment Termination Date” in Section 1.01
is amended by replacing the date appearing in clause (a) thereof with the date
“September 27, 2013”.
 
          (iii)   Each of the definitions of “Consolidated EBITDA”,
“Consolidated Interest Coverage Ratio”, “Consolidated Interest Expense”,
“Consolidated Leverage Ratio” and “Consolidated Total Indebtedness”  in Section
1.01 is deleted in its entirety.
 
          (iv)   The definition of “Credit Facility” in Section 1.01 is deleted
in its entirety and replaced as follows:
 
“Credit Facility” means the Credit Agreement, dated as of January 18, 2012, by
and among the Originator as borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent, and
SunTrust Bank and BTM, as Co-Documentation Agents, as amended, restated,
modified or supplemented from time to time, and all
 
 
60874292.DOC
 
 
 

--------------------------------------------------------------------------------

 
 

  agreements, documents and instruments executed in connection therewith
together with any replacement facility or refinancing thereof entered into by
the Originator.

 
 
(v)   Effective as of the Excluded Receivables Effective Date (as defined
below), the definition of “Excluded Receivables” in Section 1.01 is amended by
deleting clause (iii) thereof in its entirety and replacing it with the
following:
 
“(iii) any Obligor of the managed print services business of the Originator,
resulting from a capital lease or other lease of merchandise, any services or
insurance in connection with, or otherwise related to, a capital lease or other
lease, and”
 
(vi)   The definition of “Excluded Receivable Account Debtor” in Section 1.01 is
deleted in its entirety and replaced as follows:
 
“Excluded Receivable Account Debtor” means each Person listed in a side letter
among the Seller, the Collection Agent, the Program Agent and each Investor
Agent, as such side letter may be amended from time to time (but in no event
more than two times in any twelve-month period) at the request of the Seller and
the Collection Agent and with the consent of the Program Agent and each Investor
Agent in their sole discretion.
 
(vii)   The definition of “Facility Termination Date” in Section 1.01 is amended
by replacing the date in clause (a) thereof with the date “September 27, 2013”.
 
(viii)          Each of Sections 4.01(e) and 4.02(e) is amended by (a) deleting
all references therein to “December 31, 2010” and replacing them with “December
31, 2011” and (b) deleting all references therein to “June 30, 2011” and
replacing them with “June 30, 2012”.
 
(ix)   Section 7.01(m) is deleted in its entirety and replaced as follows:
 
“(m)           (i) The Leverage Ratio (as such term is defined in the Credit
Facility as in effect on January 18, 2012 and any additional defined terms used
in such definition shall have their meanings as in effect on January 18, 2012)
shall exceed 3.0:1.0 at any time or (ii) the Interest Coverage Ratio (as such
term is defined in the Credit Facility as in effect on January 18, 2012 and any
additional defined terms used in such definition shall have their meanings as in
effect on January 18, 2012) for any period of four consecutive fiscal quarters
of the Originator shall be less than 3.0:1.0; or”
 
(x)            Schedule III attached to the Agreement (and the reference to such
Schedule in the Table of Contents) is deleted in its entirety.
 
SECTION 2. Consent to Originator Purchase Agreement Amendment.  Pursuant to
Section 5.01(m) of the Agreement, the Program Agent and each Investor Agent
hereby consent to the amendment to the Originator Purchase Agreement being
entered into by the Seller as of the date hereof, which amendment shall be in
form and substance satisfactory to the Program Agent and each Investor Agent
(the “Originator Purchase Agreement Amendment”).
 
 
60874292.DOC                                                                                                   2
 
 

--------------------------------------------------------------------------------

 
SECTION 3. Effectiveness.
 
(i) Except as set forth in clause (ii) below, this Amendment shall become
effective at such time that (a) executed counterparts of this Amendment have
been delivered by each party hereto to each other party hereto, (b) the Program
Agent shall have received executed copies of the Originator Purchase Agreement
Amendment, and (c) the Program Agent shall have received executed copies of the
fee letter dated as of the date hereof entered into in connection with the
Agreement and this Amendment.
 
(ii) For purposes of this Amendment, the “Excluded Receivables Effective Date”
means the later of (a) October 1, 2012 and (b) such time that the Program Agent
shall have received (x) acknowledgment copies or time stamped receipt copies of
proper financing statement amendments to each applicable financing statement
filed against the Seller or the Originator in connection with the Transaction
Documents, amending the collateral description set forth therein in a manner
reasonably satisfactory to the Program Agent and (y) completed requests for
information listing all effective financing statements filed in the applicable
jurisdictions that name the Seller or the Originator as debtor, together with
copies of such financing statements (none of which (except for those in favor of
the Program Agent) shall cover any Receivables, Contracts, Related Security or
the collateral security referred to in Section 2.11 of the Agreement (in each
case, after giving effect to this Amendment).
 
SECTION 4. Representations, Warranties and Covenants.
 
(i) The Seller makes each of the representations and warranties contained in
Section 4.01 of the Agreement (after giving effect to this Amendment).
 
(ii) The Seller represents and warrants that it has sent notice, or (if it has
not yet sent notice) covenants that it shall send notice promptly after the date
hereof, to each Excluded Receivable Account Debtor (as such term is defined
after giving effect to this Amendment) instructing such Excluded Receivable
Account Debtor (as such term is defined after giving effect to this Amendment)
to deposit all cash and cash proceeds owing under a Contract to an account other
than a Lock-Box Account.  The Seller hereby reaffirms the covenants set forth in
Section 5.01(t) and (u) of the Agreement with respect to any cash and cash
proceeds received from an Excluded Receivable Account Debtor (as such term is
defined after giving effect to this Amendment).  The Collection Agent hereby
reaffirms its obligations under Section 6.02(e) of the Agreement with respect to
cash  or other cash proceeds received from an Excluded Receivable Account Debtor
(as such term is defined after giving effect to this Amendment).
 
(iii) The Seller represents and warrants that it has instructed, or (if it has
not yet instructed) covenants that it shall promptly instruct after the date
hereof, each Obligor of Receivables that are no longer Excluded Receivables
after giving effect to this Amendment to remit all their payments in respect of
such Receivables to Lock-Box Accounts.  The Seller hereby reaffirms the
covenants set forth in Section 5.01(h) of the Agreement with respect to the
Collections from such Receivables.  The Collection Agent hereby reaffirms its
obligations under  the Agreement with respect to such Collections.
 
SECTION 5. Confirmation of Agreement.  Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated.  Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.
 
 
60874292.DOC                                                                                                   3
 
 

--------------------------------------------------------------------------------

 
SECTION 6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 7. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of page intentionally blank]

60874292.DOC                                                                                                   4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
LEXMARK RECEIVABLES CORPORATION
 
By: /s/ Bruce J.
Frost                                                                           
Name:  Bruce J. Frost
Title:    Vice President and Treasurer
 
LEXMARK INTERNATIONAL, INC.
 
By: /s/ Bruce J.
Frost                                                                           
Name:  Bruce J. Frost
Title:    Treasurer
 
60874292.DOC         [Amendment No. 10 to Receivables Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Program Agent
 
By: /s/ Richard Gregory
Hurst                                                                           
Name: Richard Gregory Hurst
Title: Director
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as an Investor Agent
 
By: /s/ Richard Gregory
Hurst                                                                           
Name: Richard Gregory Hurst
Title: Director
 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank
 
By: /s/ Thomas
Danielson                                                                
Name: Thomas Danielson
Title: Authorized Signatory
 


 
GOTHAM FUNDING CORPORATION,
as an Investor
 
By: /s/ David V.
DeAngelis                                                                           
Name: David V. DeAngelis
Title: Vice President
 

60874292.DOC         [Amendment No. 10 to Receivables Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 



 
FIFTH THIRD BANK
as an Investor Agent and a Bank
 
By: /s/ Andrew D.
Jones                                                                           
Name: Andrew D. Jones
Title: Vice President
 
 
 
 
60874292.DOC    [Amendment No. 10 to Receivables Purchase Agreement]
 
